Citation Nr: 0402922	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-19 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to eligibility for dependents' educational 
assistance under the provisions of 38 U.S.C. Chapter 35. 

3.  Entitlement to accrued benefits based upon claims for a 
disability rating in excess of 30 percent for post-traumatic 
stress disorder (PTSD) and a disability rating in excess of 
30 percent for cystic nodular acne, with secondary scarring.




REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant, the veteran, and Ms. Murphy


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1967 to May 1970.  
He died at the Shawnee Regional Hospital in Shawnee, 
Oklahoma, on October [redacted], 2001.  The appellant is his 
surviving spouse.  

This appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
appellant should further action be required.

At the videoconference hearing before the undersigned in May 
2003, the appellant's representative argued that there were 
pending claims at the time of the veteran's death in 2001.  
She raised the question of the appellant's entitlement to 
dependency and indemnity compensation (DIC) under 38 U.S.C. 
§ 1318.  Also, in a December 2000 statement she claimed that 
the veteran was unemployable because of the severity of his 
service-connected disabilities.  She also referred to the 
veteran having been exposed to Agent Orange while on active 
duty and asserted that he had "Agent Orange problems 
(transcript, page 6)...."  These matters are referred to the RO 
for appropriate consideration.


REMAND

In Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
and Charles v. Principi, 16 Vet. App. 370 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
§ 5103(a) of U.S.C. requires VA to inform a claimant of 
information or evidence necessary to substantiate a claim, as 
well as what evidence VA will seek to provide and what 
evidence the claimant is to provide.  

Because of changes in the law brought about by the Veterans 
Claims Assistance Act of 2000 and the aforementioned cases, a 
remand in this case is required for compliance with pertinent 
provisions of the VCAA.  The Board notes that some records 
that might be pertinent to the claims are not in the claims 
file.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for VA and non-VA health-care 
providers who treated the veteran for 
psychiatric purposes and other medical 
purposes in the several years prior to 
death.  With any necessary authorization 
from her, the RO should attempt to obtain 
copies of any pertinent treatment records 
identified by her that are not currently 
of record.  Of particular interest are 
the terminal hospital reports from the 
Shawnee Regional Hospital, Shawnee, 
Oklahoma, regarding the hospitalization 
of the veteran there in October 2001.  

2.  The RO should review the claims file 
and ensure that all notification action 
required by 38 U.S.C.A. § 5103(a) is 
completed.  In particular, the RO should 
inform the appellant that she is 
responsible for signing and providing 
releases provided by the RO in order to 
obtain any pertinent private treatment 
reports not already of record.  The RO 
should explain exactly what information 
is necessary to substantiate the claims 
on appeal.  A general form letter not 
specifically addressing these matters is 
not acceptable.  The letter should inform 
the appellant which portion of the 
information and evidence is to be 
provided by her and which part, if any, 
VA will attempt to obtain on her behalf.  

3.  The RO should follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to notice 
and development.  Following such 
development, the RO should review and 
readjudicate the claims.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, she and her 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


